Exhibit ASSIGNMENT OF INTERIM SERVICES AGREEMENT ASSIGNMENT OF INTERIM SERVICES AGREEMENT (this “Agreement”), dated as of February10, 2010 by and among Envision Solar International, Inc., a California corporation (“Envision”), Casita Enterprises, Inc., a Nevada corporation (“Casita”), and Tatum, LLC (“Tatum”). WHEREAS, Envision and Tatum have entered into that certain Interim Services Agreement, dated as of September 1, 2009 (the “Interim Services Agreement”); WHEREAS, Casita and Tatum wish to assign all of Envision’s, right, title and interest in, to and under the Interim Services Agreement to Casita and Casita agrees to assume and accept such assignments and Tatum consents to such assignment. NOW THEREFORE, Envision, Casita and Tatum agree as follows: 1.Assignment and Assumption.Envision does hereby sell, assign and transfer (the “Assignment”) unto Casita and its successors and assigns, all of its obligations, right, title and interest in, to and under the Interim Services Agreement.Each of the undersigned consents to the Assignment. 2.
